        Case 4:19-cv-02397 Document 114 Filed on 06/16/20 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  June 16, 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

ENVENTURE GLOBAL                                       §
TECHNOLOGY INC.,                                       §
    Plaintiff,                                         §
                                                       §
v.                                                     §     CIVIL ACTION NO. H-19-2397
                                                       §
WEATHERFORD U.S., L.P.,                                §
   Defendant.                                          §

                                                     ORDER

            By Memorandum and Order [Doc. # 103] entered May 15, 2020, the Court

granted the Motion for Protective Order (“Mohawk Motion”) filed by non-party

Mohawk Energy, Ltd. (“Mohawk”), and ruled Mohawk was entitled to recover from

Enventure Global Technology, Inc. (“Enventure”) reasonable expenses and attorneys’

fees pursuant to Rules 26(c)(3) and 37(a)(5)(A) of the Federal Rules of Civil

Procedure. On June 5, 2020, Mohawk filed its Submission of Attorneys’ Fees and

Costs [Doc. # 109], seeking $25,836.25 in fees. Mohawk did not provide the hourly

rate for any of the attorneys, and did not provide information regarding the experience

of the two associates, who worked on the Mohawk Motion.

            Enventure filed its Response [Doc. # 112]. Enventure does not object to the

total hours claimed by the Mohawk attorneys, or the allocation of the work on the

Mohawk Motion among a partner and two associates. See Response, p. 2. Enventure

P:\ORDERS\11-2019\2397MoreInfoFees.wpd 200616.1257
        Case 4:19-cv-02397 Document 114 Filed on 06/16/20 in TXSD Page 2 of 2




challenges the reasonableness of the billing rates for the Mohawk attorneys, and the

adequacy of the information provided in support of the requested hourly rates. For

example, it appears from the total fees requested for associates divided by the hours

claimed for the associates’ work, that both the sixth-year associate and the second year

associate are billed at $825.00 per hour. This seems unlikely, but Mohawk does not

provide hourly billing rates for the associates. Therefore, it is hereby

            ORDERED that lead counsel for Mohawk and Enventure must confer with

each other in an attempt to agree on the attorneys’ fee amount. If counsel are unable

to reach agreement by June 30, 2020, then by July 6, 2020, Enventure and Mohawk

must each provide (under seal) the hourly billing rates for their respective attorneys

who worked on the Mohawk Motion. Additionally, Enventure and Mohawk must

either provide the education and experience of each attorney who worked on their

behalf on the Mohawk Motion, or provide a link to publicly-available webpages that

contain that information.

            SIGNED at Houston, Texas, this 16th day of June, 2020.




                                                              NAN Y F. ATLAS
                                                     SENIOR UNI   STATES DISTRICT JUDGE



P:\ORDERS\11-2019\2397MoreInfoFees.wpd 200616.1257    2
